Dismiss and Opinion Filed May 23, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00147-CV


                             EX PARTE SENRICK WILKERSON


                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X13-1007-N

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
       This is an appeal from the trial court’s August 29, 2013 order denying appellant’s petition

for expunction.    Because nothing in our records reflects any of the post-judgment documents

listed in Texas Rule of Appellate Procedure 26.1(a) were filed in this appeal, the notice of appeal

was due no later than September 30, 2013 or, with a timely extension motion, no later than

October 15, 2013. See TEX. R. APP. P. 26.1, 26.3. Appellant filed his notice of appeal on

February 5, 2014, over 100 days late.

       Because the timely filing of an appeal is jurisdictional, we directed appellant to file a

letter brief explaining how this Court had jurisdiction over the appeal. See id. 25.1(b); Garza v.

Hibernia Nat. Bank, 227 S.W.3d 233, 233 (Tex. App.-–Houston [1st Dist.] 2007, no pet.). He

responded, in part, by filing a letter “swear[ing] he filed a timely appeal.” The Dallas County

District Clerk has informed us, however, that the file does not reflect that and contains only a
November 8, 2013 motion for rehearing. This is consistent with a separate filing by appellant on

February 3, 2014. In that filing, appellant requests the trial court grant him leave to proceed with

an out of time appeal.

       With no timely filed notice of appeal, we have no jurisdiction over this appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




140147F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE SENRICK WILKERSON,                        On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. X13-1007-N.
No. 05-14-00147-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee The State of Texas recover its costs, if any, of this appeal from
appellant Senrick Wilkerson.


Judgment entered May 23, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–